UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 11-7619


KENNETH KING,

                 Petitioner - Appellant,

           v.

BUTCH JACKSON,

                 Respondent – Appellee,

     and

UNNAMED RESPONDENT,

                 Respondent.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Terrence W. Boyle,
District Judge. (5:10-hc-02219-BO)


Submitted:   January 25, 2012                Decided:   February 21, 2012


Before DAVIS and KEENAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Kenneth King, Appellant Pro Se.     Mary Carla Hollis, Assistant
Attorney General, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Kenneth        King    seeks          to    appeal    the     district       court’s

order     dismissing       his     28       U.S.C.       § 2254        (2006)    petition      as

successive.         The    order        is    not       appealable       unless    a     circuit

justice    or    judge     issues       a    certificate         of    appealability.          28

U.S.C. § 2253(c)(1)(A) (2006); Jones v. Braxton, 392 F.3d 683,

688 (4th Cir. 2004).              A certificate of appealability will not

issue     absent     “a    substantial              showing      of     the     denial    of    a

constitutional right.”             28 U.S.C. § 2253(c)(2) (2006).                      When the

district court denies relief on the merits, a prisoner satisfies

this    standard     by    demonstrating               that   reasonable        jurists    would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.                      Slack v. McDaniel, 529 U.S. 473,

484    (2000);     see    Miller-El          v.    Cockrell,      537    U.S.     322,    336-38

(2003).     When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the petition states a

debatable claim of the denial of a constitutional right.                                  Slack,

529 U.S. at 484-85.              We have independently reviewed the record

and    conclude     that    King    has           not   made     the    requisite      showing.

Accordingly, we deny a certificate of appealability and dismiss

the appeal.        We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials



                                                   2
before   the   court   and   argument   would   not   aid   the   decisional

process.

                                                                   DISMISSED




                                    3